DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The prior art document not considered by Examiner lacks a proper date.  Applicant should either indicate the proper date, or indicate the date as unknown.
Drawings
The drawings are objected to because Figures 2A and 2B each contain what appears to be several distinct figures.  If the distinct figures are meant to be a single figure, Applicant should bracket or otherwise present them as a single figure.  
The drawings are further objected to because Figure 1 is unclear.  How is the debris 2 located on the spacecraft 20?
The drawings are still further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
e, 13.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract as filed contains multiple paragraphs.
The disclosure is further objected to because of the following informalities:  
The brief description of Figures 8(A) and 8(B) has been omitted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Specifically, a first tether and a second tether are not taught in the specification.  Details 10a and 10b are disclosed as parts of a tether, not separate tethers.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, the claim language is unclear.  How does the net kink and automatically deform upon any tension release?  Claim 1 seems to include even immeasurably small tension releases.  If even immeasurably small tension releases would cause the kink and automatic deformation, then how would this be different from any other net already in existence?
Further in regards to Claim 1, it is unclear whether the claim is for an already tensioned net, or a net that is capable of performing as claimed if tensioned.  
In regards to Claims 6-9, the claims do not set forth any concrete steps that are involved in delimiting how the use of the net is practiced.  The claim is therefore indefinite as to what constitutes a “use” of the net.
Further in regards to Claim 9, how can a net structure become a single wire?
In regards to Claim 11, it is unclear how to interpret the claim.  The claim is dependent from Claim 8, but refers to a tether storing apparatus which is found in Claim 10.
In regards to Claim 12, the structure is unclear.  The claim states the first strand is twisted into a first strand, then twisted into a second strand.  This cannot happen.  There can be two strands which are of the type of a first strand, but the same first strand cannot be twisted into two different strands as currently claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-9 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Andrews (1897224).
Andrews teaches a net that kinks and is automatically deformed upon tension release (Figure 1; if the net were tensioned, then released, it would deform.  The metal strands would provide a degree of kinking).
In regards to Claim 5, Andrews teaches the net is formed by twisting a plurality of single yarns into a first strand, finally twisting a plurality of first strands each being the first strand into a cabled yarn, and configuring a plurality of cabled yarns each being the cabled yarn in a net form (Figures 2, 1), wherein
balance between the number of twists per length unit in the first twist and the number of twists per length unit in the final twist is adjusted such that the net is automatically deformed upon tension release (if the net were stretched, then released, it would deform; since the net inherently has a number of twists, those twists would be “balanced” insomuch as the deformation occurred with those number of twists present).
In regards to Claim 6, the net could be used as a space tether.
In regards to Claim 7, Detail 12 is metallic, which is electrically conductive.
In regards to Claim 8, the net could be used as a fishing net.
In regards to Claim 9, the net could be used as an electric wire since it is electrically conductive.
Claim(s) 10 and 11 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Bumgardner (20060201129).
Bumgardner teaches a storing apparatus capable of storing tether, comprising:
a first winder portion capable of winding and storing a first tether, has one side from which one end of a tether could extend and another side form which another end of the tether could extend, and is capable of deploying the tether to an outside from the one side; and
a second winder portion that is capable of being continuous with the other end of the tether and is capable of storing a second tether.

    PNG
    media_image1.png
    287
    702
    media_image1.png
    Greyscale

In regards to Claim 11, these limitations are considered intended use.  The storing apparatus of Bumgardner is capable of performing the use as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Simoens et al (20180220558) Figures 3A-5F, Licata (7178763) Figure 4, Visser (6250107) Figure 2, and Hotta (4619108) Figures 1 and 2 teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732